                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
                                       )
                  Plaintiff,           )
                                       )
v.                                     )                          Case No. 16-20070-01/02-CM
                                       )
RAYMOND EDWARDS                        )
        and                            )
RENATA EDWARDS,                        )
                                       )
                  Defendants.          )
_______________________________________)

                                    MEMORANDUM & ORDER

       This criminal matter between the United States of America and defendants Raymond and Renata

Edwards comes before the court for decision on various outstanding pretrial motions and other filings—

filings not presented as motions but nonetheless requesting pretrial rulings on the admissibility of

specific evidence. After careful consideration of the parties’ positions and relevant law, the court rules

as follows:

   1. Defendants’ Motion to Dismiss The Trademark Counts (Doc. 173) is denied.

   2. Defendants Ray and Renata Edwards’s Motion To Dismiss Counts 28–42 (Doc. 174) is
      denied.

   3. Defendants Raymond and Renata Edwards’s Motion To Strike Surplusage (Doc. 175) is
      denied.

   4. Government’s Motion To Strike Asset $3,467.00 From Second Superseding Indictment
      (Doc. 167) is granted.

   5. Joint Motion Of Defendants Raymond and Renata Edwards For Reconsideration Of Motion
      To Suppress Electronic Information Obtained In Violation Of Fourth Amendment (Doc. 177)
      is denied.

   6. Defendants’ Motion In Limine To Exclude All Evidence Collected, Generated Or Having
      Any Connection To Deceased Witness (Doc. 116) is denied without prejudice in part and
      denied in part.



                                                   -1-
   7. Government’s Motion In Limine (Doc. 93) is granted in part and denied without prejudice
      in part.

   8. Defendants’ Joint Motion In Limine And Memorandum In Support To Exclude Reference
      To Agent Morrow’s Death (Doc. 112) is granted.

   9. Defendants’ Motion In Limine Regarding The Use Of The Term Counterfeit (Doc. 115) is
      denied.

   10. Government’s Notice Of Intent To Offer Evidence Pursuant To Federal Rule Of Evidence
       902(11), And Motion In Limine To Determine Admissibility Of The Business Records (Doc.
       81) is granted in part and denied without prejudice in part.

   11. Government’s Supplement Notice Of Intent To Offer Evidence Pursuant To Federal Rule Of
       Evidence 902(11), 902(14), And Motion In Limine To Determine Admissibility Of The
       Business Records (Doc. 183) is granted in part and denied without prejudice in part.

   12. Government’s Motion In Limine, Alternatively, Notice Pursuant To Rule 404(b) (Doc. 85)
       is granted in part and denied without prejudice in part.

   13. Government’s Supplemental Notice Pursuant To Rule 404(b) (Doc. 105) is granted.

   14. Defendants Raymond and Renata Edwards’s Motion To Exclude Evidence Of Other Crimes,
       Wrongs, Or Acts (Doc. 176) is denied.

   15. Government’s Motion In Limine (Doc. 92) is denied without prejudice.

   16. Government’s Consolidated Motions In Limine (Doc. 114) is denied without prejudice.

Below, these rulings are more fully explained.

                                      _________________________


   1. Defendants’ Motion to Dismiss The Trademark Counts (Doc. 173)

   2. Defendants Ray and Renata Edwards’s Motion To Dismiss Counts 28–42 (Doc. 174)

       The court first addresses defendants’ two recently filed motions to dismiss, Docs. 173 and 174.

       In Doc. 173, defendants move to dismiss Counts 1–22 of the Second Superseding Indictment.

These counts charge, in relevant part, that defendants conspired to and, in fact did, traffic in goods

bearing a counterfeit mark, in violation of 18 U.S.C. § 2320(a)(1). As to Count 1, the conspiracy count,

defendants argue the two-fold position that the indictment fails to state an offense because: (1) it fails to




                                                    -2-
allege all four of 18 U.S.C. § 2320(f)(1)(A)’s components defining a “counterfeit mark” and (2) instead

alleges that defendants trafficked in genuine goods—conduct that defendants believe § 2320(g)

immunizes from prosecution. As to Counts 2–22, the counts alleging specific acts of trafficking in

computer batteries and power adapters bearing a counterfeit mark, defendants seek dismissal under

Federal Rule of Criminal Procedure 16 as a sanction for the government’s alleged failure to produce

evidence that would enable defendants to determine whether the computer batteries and power adapters

at issue are, in fact, non-genuine as alleged; because, again, if only genuine goods are involved,

defendants argue § 2320(g) immunizes their conduct from prosecution. The government responds that

affixing a counterfeit mark to a genuine good makes the good counterfeit. That being so, the government

argues that it alleged in the indictment and produced to defendants all required information.

        At its core, defendants’ motion to dismiss the trademark counts begs the legal question: Must

one necessarily traffic in a non-genuine good to traffic in “goods” bearing a “counterfeit mark”? The

answer, this court finds, is no.

        To interpret § 2320 to criminalize trafficking in only non-genuine goods would require this court

to ignore Congress’s chosen language. In 21 of the 22 instances “good” or “goods” appear throughout

§ 2320—subsection (a)(1) included—Congress made no distinction between genuine and non-genuine

goods. It chose simply to speak generally of “goods.” This lack of specificity appears intentional. Only

once, in § 2320(g), did Congress carve out an exception; there, it specified that the statute is not directed

at “genuine goods” repackaged so as “not . . . to deceive or confuse.” Read in its entirety, § 2320’s

language convinces this court of two things. First, had Congress intended to limit criminal liability to

trafficking in specifically non-genuine goods, it knew but never used the language appropriate to achieve

that aim. Second, by expressly excluding from the general term “goods” only “genuine goods”

repackaged so as “not . . . to deceive or confuse,” Congress kept open the possibility that even genuine




                                                    -3-
goods trafficked in a deceptive or confusing manner could violate the statute. No doubt, that scenario

presents a rare and more-difficult-to-prove case, as it requires evidence that the purchasing public is

likely to be deceived or confused by receiving a trademark holder’s genuine product bearing a mark

substantially similar to the trademark holder’s registered mark. Still, Congress’s chosen language

supports such a case’s prosecution.

         To summarize, § 2320 criminalizes trafficking in “counterfeit goods.” But a good need not

necessarily be non-genuine to be a “counterfeit good.” To be a “counterfeit good” requires only that the

combination of a particular good and mark result in a product likely to leave consumers deceived,

confused, or mistaken as to the good’s actual origin or quality.1

         What this all means for defendants’ motion to dismiss the trademark counts is plain. The

government’s Second Superseding Indictment need not allege goods of any particular genuine or non-

genuine character. The indictment need not allege all four of § 2320(f)(1)(A)’s components defining a

“counterfeit mark.” Pleading a legally sufficient violation of § 2320(a)(1) simply requires allegations

tracking the statute’s language that defendants trafficked in “goods” and “knowingly use[d] a counterfeit

mark on or in connection with such goods.”2 As such, use of the general descriptor “goods” and

“counterfeit mark” suffices.3 Having reviewed the indictment’s allegations, the court concludes that

Counts 1–22 set forth the elements of the offenses intended to be charged and with sufficient added



          1
            See 18 U.S.C. § 2320(a)(1), (f)(1)(A) (criminalizing the knowing “use[]. . . or . . . connection” made between any
intentionally trafficked “goods” and a “counterfeit mark”—meaning, a mark used in connection with goods that, by virtue of
being identical with or substantially indistinguishable from a mark actually registered and in use for the type of good
trafficked, “is likely to cause confusion, to cause mistake, or to deceive.”); United States v. Torkington, 812 F.2d 1347, 1352
(11th Cir. 1987) (Section 2320(f)(1)(A)(iv) “is satisfied when the use of the mark in connection with the goods . . . in question
would be likely to confuse the purchasing public.”); United States v. Hanafy, 302 F.3d 485, 488 (5th Cir. 2002) (Section
“2320 was intended to prevent trafficking in goods that were similar to but different”—in origin, source, quality, or safety—
“than the goods normally associated with the mark”).
          2
            See also United States v. Welch, 327 F.3d 1081, 1104 (10th Cir. 2003) (citing United States v. Akers, 215 F.3d
1089, 1101 (10th Cir. 2000) (generally an indictment which sets forth the elements of the crime by tracking the language of
the statute is sufficient)).
          3
            See United States v. Ressler, 2007 WL 602210, at *3 (N.D. GA Feb. 16, 2007) (“[U]se of the general descriptor
‘counterfeit’ is sufficient under the Federal Rules to charge a violation of § 2320.”).




                                                              -4-
factual detail to satisfy the Fifth and Sixth Amendment concerns that the grand jury “only return an

indictment when it finds probable cause to support all the necessary elements of the crime” and that,

once returned, the indictment “inform[] the defendant of the nature and cause of the accusation.”4

        Understanding that one need not necessarily traffic in non-genuine goods to violate § 2320(a)(1),

it follows that the government need not, as argued by defendants, produce evidence of non-genuine

goods. The government’s discovery obligations, moreover, only require that the government not

withhold discoverable evidence in its possession. The withholding of such evidence, however, is not

what defendants argue. What defendants argue, rather, is that the government’s produced discovery

shows a lack of evidence they believe necessary to support a conviction. That argument must be resolved

by the jury at trial, not pretrial by this court. Accordingly, defendants’ motion to dismiss trademark

counts is denied.

        The court now considers defendants’ other motion to dismiss, Doc. 174. Counts 28–42 charge

that defendants devised a scheme to defraud the U.S. Postal Service by placing shortpaid parcels in the

mail, in violation of 18 U.S.C. § 1341. Defendants argue the court should dismiss these mail-fraud

charges as a sanction. Defendants’ argument begins from the “now settled” position, originating from

McNally v. United States, 483 U.S. 350 (1987), that “by including the phrase ‘obtain money or property’”

within § 1341, “Congress intended to limit the reach of mail fraud ‘to the protection of property rights.’”5

From this, defendants argue that the government must identify an impaired property interest. And the

evidence allegedly relied on by the government before the grand jury to substantiate that property

interest—statements that defendants’ business entities entered into “agreements” with the U.S. Postal




        4
           United States v. Prentiss, 206 F.3d 960, 964 (10th Cir. 2000) (quotation omitted).
        5
           United States v. Camick, 796 F.3d 1206, 1214 (10th Cir. 2015) (quoting Skilling v. United States, 561 U.S. 358,
402 (2010)). The mail-fraud statute’s scope now also protects against deprivations of “‘the intangible right of honest
services.’” Welch, 327 F.3d at 1104 (quoting 18 U.S.C. § 1346); see also United States v. Stewart, 872 F.2d 957, 960 n.2
(10th Cir. 1989).




                                                           -5-
Service to use postage evidencing systems—was, according to defendants, requested of but never

produced by the government—at least, not in the form of any sort of written agreements. The evidence

of “agreements” considered by the grand jury was therefore, in defendants’ view, either (1) falsified or

(2) true but withheld from defense. Either way, defendants argue the government’s conduct justifies

dismissing the mail-fraud counts.

         Defendants are correct that the government must identify a property interest.6 But their position

on the government’s evidence incorrectly presupposes three things this court declines to accept.

         First, this court declines to accept that the lack of produced written agreements necessarily means

the testimony of “agreements” referred to before the grand jury is false. Defendants complain that the

grand jury was told about “agreements.” Initially, this court would note that this testimony, at least as

set out in defendants’ motion, never specified the agreements took a written form. Nonetheless,

uncontested representations from the government show that defendants’ requests for written agreements

or emails that would substantiate such agreements were forward to the U.S. Postal Service. The U.S.

Postal Service responded that no such information exists. At a September 25, 2019 pretrial hearing, the

government elaborated that, owing to the routine operation of the U.S. Postal Service’s email retention

policy, such information would have been irretrievably discarded no more than 120 days after its

creation. Given that the current indictment alleges mail-fraud occurring between April 2014 and June

2015, it seems that documents created prior to or contemporaneously with these mailings would, absent

specific intervention, have been discarded well before the government’s initial July 7, 2016 indictment.

And defendants make no argument that anything obligated the U.S. Postal Service to take such specific-

intervention measures. This in mind, the court lacks a sufficient basis to accept defendants’



         6
           United States v. Shelton, 848 F.2d 1485, 1494 (10th Cir. 1988) (“[A]n indictment that does not . . . alleg[e] a loss
of money or property by the victim cannot stand in light of McNally.”); Stewart, 872 F.2d at 959–60 (noting that McNally
limited § 1341 “to the protection of property rights”)




                                                             -6-
characterization that the testimony the grand jury received of “agreements” was false. And to the extent

defendants argue the government lacked support for the presented testimony of agreements, United

States v. Calandra, 414 U.S. 338, 345 (1974), makes clear that “an indictment valid on its face is not

subject to challenge on the ground that the grand jury acted on the basis of inadequate or incompetent

evidence.”

       Second, this court declines to accept defendants’ implied position that a written agreement is

necessary to establish that the U.S. Postal Service had a property interest.          Section four of the

Restatement (Second) of Contracts explains that “[a] promise may be stated in words either oral or

written, or may be inferred wholly or partly from conduct.” Comment “a.” further illustrates that point

by describing this implied agreement: “A telephones to his grocer, ‘Send me a ten-pound bag of flour.’

The grocer sends it. A has thereby promised to pay the grocer’s current price therefor.” Here, defendants

directed the U.S. Postal Service to send certain mail items. The U.S. Postal Service delivered those mail

items, thereby entitling it to payment from defendants for the price of its services. That value in its

rendered mailing services is a property interest. That interest is no less valid because it arises under a

non-written agreement.

       Which leads the court to the third presupposition it declines to accept, that the government must

prove actual loss to the U.S. Postal Service’s property interest. Defendants’ frustrations over the lack of

any written agreements actually seem to focus on the difficulty they are having trying to independently

verify or disprove the government’s alleged figures for actual loss to U.S. Postal Service. But “pecuniary

loss is not required under § 1341.”7 As stated in United States v. Kelley, 929 F.2d 582, 585 (10th Cir.

1991), “[t]he gist of . . . mail fraud . . . is devising and executing, or intending to execute, a scheme to




       7
           United States v. Deters, 184 F.3d 1253, 1258 (10th Cir. 1999).




                                                            -7-
defraud, and the ultimate success or failure of the scheme is immaterial. In other words, the government

does not have to prove that the [mail-fraud] victim suffered actual pecuniary loss from the scheme.”

         With these things in mind, the court finds no basis to dismiss the mail-fraud charges as a sanction.

Generally, “a district court may not dismiss an indictment for errors in grand jury proceedings unless

such errors . . . significant[ly] infringe[d] on the grand jury’s ability to exercise independent judgment.”8

On the facts presented concerning the complained-of testimony, this court cannot say that the

government knowingly introduced false testimony and, thereby, (1) erred (2) in so serious a manner that

this court should doubt the grand jury’s decision to indict.9 The court also finds neither the bad faith nor

prejudice required to justify imposing the “extreme” discovery sanction of dismissing the indictment.10

To the extent the government’s failure to produce written agreements amounts to a discovery violation,

no facts show that the government withheld such information in bad faith. Any prejudice to defendants

from the lack of written agreements, moreover, is minimal. Such written agreements are unnecessary to

proving the U.S. Postal Service’s property interest. And if necessary to any factual matter, such

agreements are necessary only to deciding the legally immaterial matter of actual loss. Defendants’

motion to dismiss the mail-fraud counts is therefore denied.

    3. Defendants Raymond and Renata Edwards’s Motion To Strike Surplusage (Doc. 175)

         Turning to Doc. 175, defendants argue that the Second Superseding Indictment’s paragraph 29

should be struck of the alleged specific figures for average-per-mailing and approximate-aggregate loss.

Defendants argue the specific dollar amount figures are not essential mail-fraud elements but are


         8
           United States v. Hillman, 642 F.3d 929, 933–34 (10th Cir. 2011).
         9
           United States v. Crockett, 435 F.3d 1305, 1316–17 (10th Cir. 2006) (affirming the district court’s denial of a similar
motion to dismiss indictment as defendant failed to establish that the complained-of witness “uttered a false statement” before
the grand jury); United States v. Lopez-Gutierrez, 83 F.3d 1235, 1244–45 (10th Cir. 1996) (dismissal of charges not warranted
where evidence showed the complained-of grand jury testimony “was merely mistaken, and . . . at most technically
inaccurate.”).
         10
            United States v. Robertson, 45 F.3d 1423, 1440 (10th Cir. 1995) (parenthetically noting that “absent bad faith or
prejudice, the extreme sanction of dismissal of an indictment generally is not appropriate [as a] sanction for discovery
violations.”)




                                                              -8-
prejudicial. The government responds that, while not essential to proving a scheme to defraud, the

specific figures are nonetheless relevant to showing the breadth of defendant’s scheme and their motive

for the scheme.

         Federal Rule of Criminal Procedure 7(d) authorizes a court to exercise its discretion to strike

from an indictment “surplusage,” including “allegations not relevant to the charge at issue and

inflammatory and prejudicial to the defendant.”11 Here, the court finds that the specific figures are

relevant to the charged mail-fraud scheme and not overly prejudicial. To be clear, the specific figures

are irrelevant in the sense that the government does not have to prove actual pecuniary loss from the

alleged mail-fraud scheme.12 But still, the government does have to prove a scheme to defraud. 13 And

the specific figures are relevant to and probative of defendants’ motive to commit the scheme.14 The

court further finds that any prejudice resulting from including the figures is minimal and may be

tempered by appropriate instruction upon defendants request.15 Defendant’s motion to strike paragraph

29’s specific figures is therefore denied.

    4. Government’s Motion To Strike Asset $3,467.00 From Second Superseding Indictment
       (Doc. 167)

         In Doc. 167, the government moves the court to strike from the Second Superseding Indictment’s

Forfeiture Allegation I the asset described as “$3,467.00 in U.S. currency from 14117 Parkhill Lane,




         11
             United States v. Schuler, 458 F.3d 1148, 1153 (10th Cir. 2006) (quotation omitted).
         12
             United States v. Kelley, 929 F.2d 582, 585 (10th Cir. 1991).
          13
             United States v. Smith, 133 F.3d 737, 742 (10th Cir. 1997) (“To establish mail fraud, the government must prove
the existence of a scheme to defraud . . . .”).
          14
             See United States v. Jackson, 850 F. Supp. 1481, 1507 (D. Kan. 1994) (refusing to strike allegation that defendant
“referred 43 patients . . . for which [defendant’s hospital] realized $609,198.00 in revenue,” in fraud case, as the allegation
went to defendants intent and motive); United States v. Daniels, No. 99-40099-01-DES, 2000 WL 764951, at *2 (D. Kan.
May 22, 2000) (refusing to strike allegation that defendant “’performed surgery at 4 to 5 times the local and national average’”
in fraud case, as the figures were “directly relevant to defendant’s motive to commit the scheme.”)
          15
             See Lowther v. United States, 455 F.2d 657, 666–67 (10th Cir. 1972) (“The failure to strike certain portions of the
Indictment was not prejudicial because the Court’s instructions that the Indictment was not evidence; that guilt or innocence
was to be determined on the evidence; that the Government was not required to prove each aspect of the Indictment; and that
a conviction could not be upheld on suspicion or conjecture.”)




                                                              -9-
Overland Park, KS.” Defendants present no objection to this request. Accordingly, the court grants the

government’s motion to strike asset.

   5. Joint Motion Of Defendants Raymond and Renata Edwards For Reconsideration Of
      Motion To Suppress Electronic Information Obtained In Violation Of Fourth
      Amendment (Doc. 177)

       In Doc. 177, defendants ask this court to reconsider its earlier ruling denying their March 26,

2019 Motion In Limine To Exclude Reference To Various Forms of Electronic Information Obtained in

Violation Of Fourth Amendment (Doc. 117).

       Generally, reconsideration is appropriate only “when the court has misapprehended the facts, a

party’s position, or the law. Specific situations where circumstances may warrant reconsideration

include: ‘(1) an intervening change in the controlling law,’ (2) new evidence previously unavailable, and

(3) the need to correct clear error or prevent manifest injustice.”16 However, a motion to reconsider

“should not be used to . . . advance arguments that could have been raised earlier.”17

       Here, defendants have advanced no argument that reconsideration is necessary based on an

intervening change in the controlling law or a need to correct clear error or prevent manifest injustice.

Defendants do not argue the court misapprehended the facts, their original position, or the controlling

law. Defendants do argue, rather, that evidence previously unavailable to them further supports

arguments raised in their original untimely (and mislabeled) motion to suppress. But alleging the

existence of new supporting evidence—even supporting evidence recently discovered—is not the same

as alleging new evidence that supports a previously unavailable legal argument. Stated otherwise, when

this court refused to consider the suppression issues identified in Doc. 117, it did so by finding that

defendants had provided nothing rising to the level of good cause to excuse their tardiness in challenging

the government’s search warrants some 21 months after the court’s June 20, 2017 deadline. Claiming


       16
            United States v. Huff, 782 F.3d 1221, 1224 (10th Cir. 2015).
       17
            Id.




                                                            -10-
now that freshly discovered evidence—using the words of defendants’ motion—“provides additional

insight”18 supporting those previously untimely suppression arguments still does nothing to explain

defendants’ original delinquency. The court finds that now, just as when defendants first presented these

suppression issues, the essential information necessary for defendants to frame these legal arguments

was available to defendants but never used prior to the original deadline. As such, the court still finds

no good cause to consider defendants’ arguments. Defendants’ motion to reconsider is denied.

    6. Defendants’ Motion In Limine To Exclude All Evidence Collected, Generated Or
       Having Any Connection To Deceased Witness (Doc. 116)

           The parties have filed various motions in this case concerning the admissibility of evidence in

light of the cancer-related death of the case’s lead investigator, FBI Special Agent Melissa Morrow. In

Doc. 116, defendants initially move to exclude “any evidence collected, generated or having any

connection to Ms. Morrow” on the bases that admitting such evidence would violate defendants’

constitutional confrontation, compulsory process, and due process rights.19 For the following reasons,

defendants’ motion is denied without prejudice in part and denied in part.

           Defendants first argue that admitting any evidence collected, generated, or having any connection

with Special Agent Morrow will violate their Sixth Amendment right to “be confronted with the

witnesses against [them].”20           Consistent with the Confrontation Clause, “out-of-court testimonial

statements may be admitted against a defendant only if . . . the declarant is now unavailable and the

defendant had a prior opportunity to cross-examine the declarant.”21                      Special Agent Morrow is

unavailable for trial. Defendants had no prior opportunity to cross-examine Special Agent Morrow. And

statements taken or created by Special Agent Morrow in aid of this case’s investigation qualify as


           18
              Doc. 177, at 2.
           19
              Doc. 116, at 1.
           20
              U.S. Const. amend. VI.
           21
              United States v. Pablo, 696 F.3d 1280, 1286 (10th Cir. 2012) (citing Crawford v. Washington, 541 U.S. 36, 54
(2004)).




                                                           -11-
“testimonial.”22 “A defendant’s confrontation rights are implicated by the admission of testimonial

statements against the defendant, however, only when they are admitted to establish the truth of the

matter asserted in the statement.”23 Apart from the specific undercover recordings identified by the

Government’s Motion in Limine (Doc. 93), which the court will take up shortly, this court simply is not

positioned to determine pretrial whether broadly “any evidence collected, generated or having any

connection to Ms. Morrow” will be offered by the government and specifically to prove the truth of the

matter asserted.24 Accordingly, defendants’ motion is denied without prejudice. Recognizing the

importance of defendants’ confrontation rights, however, this court orders that the government not

introduce any out-of-court statements by Special Agent Morrow until it first identifies the evidence at a

bench conference with defense counsel present. At that time, the court will take up any objection to the

evidence and rule on its admissibility.

         Defendants next argue that, by doing nothing to convey to defense Special Agent Morrow’s

terminal health condition, the government deprived them of an opportunity to preserve her testimony

and, thereby, their Fifth and Sixth Amendment rights “to present a defense by compelling the attendance,

and presenting the testimony, of [their] own witnesses.”25                     Where defendants have claimed that

government action has deprived them of a witness, courts, following United States v. Valenzuela-Vernal,

458 U.S. 858 (1982) and Arizona v. Youngblood, 488 U.S. 51 (1988), have required defendants to show:


         22
            See Bullcoming v. New Mexico, 564 U.S. 647, 664 (2011) ( “A document created solely for an ‘evidentiary
purpose’ . . . made in aid of a police investigation, ranks as testimonial.”); Melendez-Diaz v. Massachusetts, 557 U.S. 305,
316 (2009) (criticizing any interpretation of the confrontation clause that would admit “a police officer’s investigative report
describing the crime scene . . . absent an opportunity to examine the officer.”); United States v. Charles, 722 F.3d 1319, 1323
(11th Cir. 2013) (“‘Statements taken by police officers in the course of interrogations are definitely testimonial.’ . . . This
includes not only ‘technical legal’ interrogations but also ‘witness statements given to an investigating police officer.’”);
United States v. Moreno, 809 F.3d 766, 774 (3rd Cir. 2016) (finding a Confrontation Clause violation where a special agent
read into the record summaries of witness interviews, given that the summaries were “investigative reports prepared by a
government agent in actual anticipation of trial.”).
         23
            Pablo, 696 F.3d at 1287 (citing Crawford, 541 U.S. at 60 n.9) (emphasis added).
         24
            See United States v. Gonzalez-Perez, 573 F. App’x 771, 778 (10th Cir. 2014) (suggesting that “fact-bound
determination[s] dependent upon the character of evidence introduced at trial” are not the type of issues that can be finally
decided in a pretrial hearing).
         25
            United States v. Serrano, 406 F.3d 1208, 1215 (10th Cir. 2005).




                                                             -12-
(1) the government acted in bad faith by allowing the witness to become unavailable and (2) the witness’

unavailability prejudiced defendant by eliminating testimonial evidence that would have been both

material and favorable to the defense.26 Defendants fail to make the initial showing of bad faith.

         “‘The presence or absence of bad faith . . . must necessarily turn on the [government’s]

knowledge of the exculpatory value of the evidence at the time it was lost or destroyed.’ Negligence is

not enough to establish bad faith. There must be (1) willful conduct motivated by a desire to obtain a

tactical advantage over the defense or (2) a departure from the government’s normal . . . procedures.”27

Here, no evidence suggests that the government should have viewed its own lead agent as an exculpatory

witness for the defense. Indeed, any claim the government should have viewed Special Agent Morrow

as having exculpatory testimony to offer defense is difficult to reconcile with defendants’ own sweeping

efforts to exclude, under the Confrontation Clause, “any evidence collected, generated or having any

connection to Ms. Morrow.”28 No evidence, moreover, shows that pursuit of a tactical advantage

motivated the government not to disclose Special Agent Morrow’s cancer diagnosis. Rather, from

representations made by the government at the court’s April 5, 2019 pretrial hearing, it seems that, if

anything other than ordinary negligence motivated the government’s nondisclosure, it was optimism for

Special Agent Morrow’s prognosis—a faith this court will not label “bad faith.” Even more, it is difficult

to imagine what tactical advantage the government could have gained by failing to disclose Special

Agent Morrow’s cancer diagnosis. Had she lived, the nondisclosure would neither advantage nor

disadvantage either party. And now, no doubt, Special Agent Morrow’s death makes presenting the

government’s case against defendants more difficult. The government now may not introduce any of




         26
            See, e.g., United States v. Iribe-Perez, 129 F.3d 1167,1173 (10th Cir. 1997) (citing United States v. Valenzuela-
Bernal, 458 U.S. 858, 873 (1982) and Arizona v. Youngblood, 488 U.S. 51, 58 (1988)).
         27
            Gonzalez-Perez, 573 F. App’x at 776 (quoting Youngblood, 488 U.S. at 56) (other citations omitted).
         28
            Doc. 116, at 1.




                                                           -13-
Special Agent Morrow’s out-of-court statements to prove the truth of the matter asserted.29 Finally,

defense has not identified any normal procedures that the government’s nondisclosure ignored. Under

these circumstances, the court finds the government did not act in bad faith. Accordingly, this court

need not assess the value to the defense of Special Agent Morrow’s hypothetical testimony.30

    7. Government’s Motion In Limine (Doc. 93)

        The court now turns to the government’s motion in limine seeking a pretrial ruling on the

admissibility of two undercover recordings, Doc. 93. Both recordings contain statements from two

undercover special agents, including Special Agent Morrow. The first recording also contains statements

from an employee of defendants’ business. The second recording also contains statements from both

defendants. Defendants take issue with the admissibility of statements from Special Agent Morrow,

their business’s employee, and their own statements.

        Defendants challenge the admissibility of Special Agent Morrow’s statements on the already-

mentioned basis that their admission would violate defendants’ constitutional confrontation rights. As

recently discussed, “[a] defendant’s confrontation rights are implicated by the admission of testimonial

statements . . . only when they are admitted to establish the truth of the matter asserted in the

statement.”31 Here, the government asserts that it is offering Special Agent Morrow’s statements for no

purpose other than “to provide context for the defendants’ statements.”32 The government argues that

presenting defendants’ statements in isolation, without Special Agent Morrow’s statements for context,

risks confusing the jury. Further, the government notes that, due to Special Agent Morrow’s undercover



        29
            See Gonzalez-Perez, 573 F. App’x at 777 (finding no bad faith where “the government’s case also took a hit” in
the witness’ absence).
         30
            See United States v. Garcia, 761 F. App’x 815, 818 (10th Cir. 2019) (“A court may deny a motion . . . based on
the defendant’s failure to satisfy either the bad faith or prejudice prong.”); Gonzalez-Perez, 573 F. App’x at 776 (“Because
the government agents did not act in bad faith, we need not address the particulars of [the unavailable witness’] possible
testimony.”).
         31
            Pablo, 696 F.3d at 1287 (citing Crawford, 541 U.S. at 60 n.9) (emphasis added).
         32
            Doc. 93, at 4–5.




                                                           -14-
role, many of her statements are in fact deliberately untrue and, as such, would not be offered for their

truth. The court finds the government’s arguments persuasive. As Special Agent Morrow’s statements

are being offered for a purpose other than the truth of the matter asserted, defendants’ confrontation

rights are not implicated.33

         Defendants next challenge the admissibility of statements by their business’s employee.

Defendants argue that, while the employee’s statements may qualify as admissible against the

defendants’ business under Rule 801(d)(2)(D) of the Federal Rules of Evidence, the employee’s

statements are inadmissible against the defendants indicted only in their individual capacity. Defendants

provide no authority for so limiting the rule excluding from the definition of hearsay statements made

by an opposing “party’s agent or employee on a matter within the scope of that relationship and while it

existed.”34 The Tenth Circuit, in contrast, in United States v. Young, 736 F.2d 565 (10th Cir. 1983),

states that when, at a criminal trial, a corporate employee’s “statement is offered against another

corporate employee, instead of the corporation, proper admission under Rule 801(d)(2)(D) will

necessarily depend on the nature of the relationship between the declarant and the defendant. . . . [I]f

the factors which normally make up an agency relationship are present, the evidence should not be

excluded simply because the statement is offered against a corporate officer, rather than the

corporation.”35 Here, proper admission of the employee’s statements—and thus the first undercover

recording—will depend on the government laying the proper foundation for the agency relationship

between the employee and the defendants.                    As to the first undercover recording, therefore, the

government’s motion to rule such evidence admissible in advance of trial is denied without prejudice.




          33
             See United States v. Ailsworth, 948 F. Supp. 1485, 1490 (D. Kan. 1996) (discussing Second and Eighth Circuit
authority in support of conclusion that statements in a recording “offered only for ‘context’ and not for the truth of the matter
asserted . . . are not hearsay”).
          34
             Fed. R. Evid. 801(d)(2)(D).
          35
             Young, 736 F.2d at 567–68, rev’d on other grounds, 470 U.S. 1 (1985).




                                                             -15-
The court will reconsider admission of the evidence at trial should the government lay the proper

foundation.

         Defendants’ remaining challenge concerns the admissibility of their own statements on the

second undercover recording. Defendants argue that, while each defendants’ statements may be

admissible by the government as statements made by an opposing party offered against the respective

defendant-speaker, the statements are inadmissible against the defendant non-speaker without proof the

statements meet Rule 801(d)(2)(E)’s hearsay exception for statements “made by a party’s coconspirator

during and in furtherance of the conspiracy.”36 But the statements’ admissibility or inadmissibility on

one alleged basis does not change their admissibility on a separate, independent basis. In other words,

whether or not the statements qualify under the coconspirator exception to the hearsay rule, the

statements are nonetheless independently admissible under Rule 801(d)(2)(A)’s party admission

exception.37      And to the extent defendants suggest that admission of the statement might raise

Confrontation Clause issues if the defendants do not testify, the court disagrees. Under United States v.

Clark, 717 F.3d 790 (10th Cir. 2013), the statements—made neither at a hearing, trial, or police

interrogation, nor, given the undercover nature of the operation, under circumstances where defendants

objectively would have foreseen that the statements would be used in the investigation or prosecution—

do not qualify as testimonial and thus would “fall outside the protective ambit of the Confrontation

Clause and, by extension, Burton[‘s]” “narrow rule” limiting the admission of a non-testifying




         36
            See also United States v. Ramirez, 479 F.3d 1229, 1248 n.11 (10th Cir. 2007) (“In order for statements to be
admissible under Rule 801(d)(2)(E), the proponent of the evidence must establish, by a preponderance of the evidence, that:
(1) a conspiracy existed; (2) the declarant and the defendant were both members of the conspiracy; and (3) the statements
were made during the course of, and in furtherance of, the conspiracy.”).
         37
            See United States v. Mayes, 917 F.2d 457, 463 and n.8 (10th Cir. 1990) (holding that statements by defendants in
tape-recorded conversations with coconspirators were party admissions under Rule 801(d)(2)(A)); United States v. Saunders,
209 F. App’x 778, 783 (10th Cir. 2006) (“The 801(d)(2)(E) exception for co-conspirators does not apply, however, to
[defendant’s] out-of-court statements, for the simple reason that [defendant] is not a ‘coconspirator of a party,’ he is the party.
. . . [Defendant’s] conversations with [the coconspirator] do qualify as Rule 801(d)(2)(A) statements by a party.”).




                                                              -16-
codefendant’s statements.38 As to the second undercover recording, therefore, the government’s motion

to rule such evidence admissible in advance of trial is granted.

   8. Defendants’ Joint Motion In Limine And Memorandum In Support To Exclude
      Reference To Agent Morrow’s Death (Doc. 112)

       Turning to Doc. 112, defendants seek to exclude any references to the fact and cause of Special

Agent Morrow’s death, including any reference to “death, cancer, terminal illness or related terms.”39

Defendants argue that this information is irrelevant (makes no fact of consequence to the action more or

less probable) and unduly prejudicial (gives the government an unfair advantage in gaining juror

sympathy). Defendants further represent the government can adequately explain Agent Morrow’s

absence by saying she is “unavailable to testify.”40

       The government agrees that Special Agent Morrow’s death, terminal illness, cancer, or related

terms, are “not relevant to the issues to be decided by the jury in this trial.”41 The government advises

that it will inform its witnesses not to mention these subjects. As such, the government urges the court

to deny the motion as moot. The government argues, however, that such testimony should not be

excluded at trial if defense counsels’ questioning of any witness opens the door to reveal such

information.

       The court, like the government, agrees with defendants. Evidence explaining the cause and

circumstances of Special Agent Morrow’s unavailability for trial is irrelevant and unduly prejudicial.

Though the government intends to advise its witnesses to avoid such subjects, such precautions do not

change the evidence’s generally inadmissible character. Accordingly, defendants’ motion is granted.

The court cautions, however, that it may reconsider its ruling should defendants introduce evidence at



       38
          Clark, 717 F.3d at 813–17.
       39
          Doc. 112, at 1.
       40
          Doc. 112, at 1.
       41
          Doc. 128, at 3.




                                                   -17-
trial that alters the relevance-prejudice analysis for evidence explaining Special Agent Morrow’s

unavailability.

   9. Defendants’ Motion In Limine Regarding The Use Of The Term Counterfeit (Doc. 115)

       In motion Doc. 115, defendants seek to exclude (1) “all references to counterfeit goods under

Fed. R. Evid. 403” and (2) “use of the term ‘counterfeit mark.’”42 In support of the first request,

defendants argue that “counterfeit” is a technical term defined by statute that requires factfinding by the

jury and, as such, it should not be confused at trial with the layperson use of the word “counterfeit,” in

relation to goods, to mean “imitation” or “fake.” Defendants argue use of the word “counterfeit” is “not

necessary to describe a good that is not authentic” but does, when so used, risk confusing the jury.43

Witnesses, according to defendants, should therefore “be precluded from describing goods that are not

authentic or genuine as counterfeit.”44 In support of their second request, defendants argue that

“counterfeit mark” is a technical term defined by statute that requires a legal conclusion only the jury

can make. Defendants thus ask the court to exclude testimony referring to or opining on any mark in

question as a “counterfeit mark.”

       To defendants’ first request, the government responds that there is relevance and no unfair

prejudice in the introduction of evidence required to meet the government’s burden to prove the

necessary element that defendants trafficked in goods and labels “to which a counterfeit mark has been

applied.”45   Prohibiting the word “counterfeit” from this trial, in the government’s view, is like

prohibiting the word “robbery” from a bank robbery trial or the word “methamphetamine” from a

distribution of methamphetamine trial. The government further analogizes that experts testifying on the

relevant trademark holders’ behalf that trademarks affixed to goods or labels the defendants trafficked


       42
          Doc. 115, at 1.
       43
          Doc. 115, at 3.
       44
          Doc. 115, at 2.
       45
          Doc. 128, at 4 (quoting 18 U.S.C. §§ 2320(a)(1)–(2)).




                                                         -18-
are “counterfeit” is like the permissible testimony at a methamphetamine distribution trial of a chemist

opining that a particular substance contains “methamphetamine.” The government finally offers that

any confusion will be addressed by instructions on the crimes’ elements and any necessary definitions,

like defining “counterfeit mark.” To defendants’ second request, the government responds that Federal

Rule of Evidence 704(a) “‘specifically allows testimony in the form of an opinion that embraces an

ultimate issue to be decided by the trier of fact.’”46

       After considering the parties’ arguments and motions, the court denies defendants’ motion under

the reasoning, analysis, and authorities articulated in United States v. Reulet, Case No. 14-40005-DDC,

2015 WL 7776876 (D. Kan. Dec. 2, 2015). As in Reulet, “counterfeit” is not a purely factual issue here,

because the jury must apply the legal definition, as instructed by the court, to determine if the goods,

labels, or stickers trafficked bore a “counterfeit mark.” But while the statute defines “counterfeit mark,”

expert opinion testimony that the marks examined are “counterfeit” does not tell the jury how to decide

the ultimate question of law—i.e., whether defendants knowingly used a counterfeit mark in connection

with goods, labels, or stickers they trafficked.47 As in Reulet, the witnesses likely will employ the lay

meaning of “counterfeit.” And the experts here are not “merely stating an opinion on an ultimate issue

without adequately exploring the criteria upon which [their] opinions are based.” 48 The opinion

testimony here will assist the jury—who likely lack experience sufficient to understand the intricacies

of trademark design, use, and application—in understanding the evidence and determining whether the

goods, labels, or stickers in issue bear a “counterfeit mark.” Defendants are free to cross-examine the

witnesses and present contrary evidence. And the court will instruct the jury that they are free to accept

or reject the experts’ conclusions, and that they must apply the legal definition of “counterfeit mark” to



       46
          Doc. 128, at 5 (quoting United States v. Goodman, 633 F.3d 963, 968 (10th Cir. 2011)).
       47
          Reulet, 2015 WL 7776876 at *4.
       48
          Id. at *5 (quoting United States v. Simpson, 7 F.3d 186, 188 (10th Cir. 1993)).




                                                        -19-
make their ultimate decision of guilt or innocence. Accordingly, testimony that certain marks examined

are “counterfeit”—and by extension, use of the word “counterfeit” at trial—is properly admissible under

Rules 403, 702, and 704. Defendants’ motion is denied. 49

    10. Government’s Notice Of Intent To Offer Evidence Pursuant To Federal Rule Of
        Evidence 902(11), And Motion In Limine To Determine Admissibility Of The Business
        Records (Doc. 81)

    11. Government’s Supplement Notice Of Intent To Offer Evidence Pursuant To Federal
        Rule Of Evidence 902(11), 902(14), And Motion In Limine To Determine Admissibility
        Of The Business Records (Doc. 183)

        Next, the court will take up government’s motions Doc. 81 and Doc. 183, seeking a pretrial ruling

on the admissibility by custodian certification of various purported business records. The motion

involves two categories of records: (1) financial records concerning bank, loan, e-trade, and paypal

accounts, and (2) email or other online communication records for Google, Blue Host, and Ebay accounts

connected to defendants’ businesses. For the following reasons, the court grants the government’s

motion as to the financial records but denies the government’s motion as to the email records.

        Initially, defendants do no dispute that the various financial records are admissible as records of

regularly conducted business activity. The court agrees. Such financial records typically are admissible

as a business record and when authenticated by custodian certification.50 While the government still

must demonstrate these records’ relevance prior to their admission, the court grants the government’s

motion to rule the financial records admissible under Federal Rules of Evidence 803(6) and 902(11).

        The email records present a different situation. Defendants direct the court to United States v.

Shah, 125 F. Supp. 3d 570 (E.D.N.C. 2015), wherein the court determined that Google-provided emails


        49
            Id.
        50
            See, e.g., United States v. Brinson, 772 F.3d 1314, 1322–23 (10th Cir. 2014) (bank records self-authenticating);
United States v. Lewis, 594 F.3d 1270, 1278–79 (10th Cir. 2010) (affirming admission of bank records self-authenticated
under Fed. R. Evid. 902(11), in prosecution for conspiracy, mail fraud, wire fraud, and securities fraud); United States v.
Johnson, 871 F.2d 562, 570–71 (10th Cir. 1992) (bank records met business records exception to hearsay rule); Federal
Deposit Ins. Corp. v. Staudinger, 797 F.2d 908, 910 (10th Cir. 1986) (loan documents admissible under business records
exception).




                                                           -20-
from an account purported to belong to defendant were not self-authenticating but, instead, would be

admitted upon authentication under Federal Rule of Evidence 901 and proof the hearsay statements

qualified as statements of a party opponent. Consistent with Shah, the Third Circuit, in United States v.

Browne, 834 F.3d 403 (3rd Cir. 2016), and others have ruled that substantive content contained in online

chat or email communications cannot be self-authenticated by way of certification from the host

provider’s record custodian alone.51 These authorities persuade the court that a custodian certificate will

not suffice for the government to authenticate any online communication’s substantive content. A

Google, Blue Host, or Ebay record custodian’s certificate will self-authenticate only the limited facts

that communications generally took place between particular accounts, at particular times, on particular

dates. And self-authenticated hearsay evidence offered for that limited purpose would be admissible

under the hearsay rule’s business records exception.                       But to offer any email or other online

communication to prove its substantive content—content which is neither supplied nor verified

respectively by Google, Blue Host, or Ebay—the government must independently authenticate the

email’s or content’s author under Federal Rule of Evidence 901 and provide a hearsay exclusion or

exception for admitting the particular communication.52 Accordingly, the government’s motion to

determine the Google, Blue Host, and Ebay records admissible under Federal Rules of Evidence 803(6)

and 902(11) is denied without prejudice.




         51
             See also Brinson, 772 F.3d at 1320–21 (Facebook records authenticated where prosecution proved authorship by
a preponderance of the evidence; records then admissible as statements of a party opponent); United States v. Ayelotan, 917
F.3d 394, 402–03 (5th Cir. 2019), as revised (Mar. 4, 2019) (transmittal data for Google and Yahool! emails self-
authenticating by custodian affidavit, but substantive content of the emails admissible under hearsay exceptions); United
States v. Farrad, 895 F.3d 859, 878–80 (6th Cir. 2018) (Facebook photos not self-authenticating); United States v. Gal, 606
F. App’x 868, 874–75 (9th Cir. 2015) (Yahoo! Records self-authenticating under Fed. R. Evid. 902(11) as to fact emails were
sent or received from particular email address; identity of the email’s sender established by other extrinsic evidence); C.f.
United States v. Cestnik, 36 F.3d 904, 906–10 (10th Cir. 1994) (content of Western Union “to-send-money” forms filled out
by sender, as opposed to Western Union, not admissible under business records exception to hearsay rule).
          52
             See, e.g., United States v. Browne, 834 F.3d 403 (3rd Cir. 2016) (holding that the contents of Facebook chat
communications were not self-authenticating as business records; required authentication of authorship under Fed. R. Evid.
901; and, in addition to authentication, required exception to hearsay rule if offered to prove the truth of the matter asserted).




                                                              -21-
      12. Government’s Motion In Limine, Alternatively, Notice Pursuant To Rule 404(b) (Doc.
          85)

      13. Government’s Supplemental Notice Pursuant To Rule 404(b) (Doc. 105)

      14. Defendants Raymond and Renata Edwards’s Motion To Exclude Evidence Of Other
          Crimes, Wrongs, Or Acts (Doc. 176)

            The Government’s next motions in limine, Doc. 85 and 105, seek a pretrial ruling on the

admissibility of four categories of evidence:

      (1)        proceeds allegedly received and used by defendants’ business entities in connection with the
                 sale of laptop batteries and other accessories;
      (2)        various business and account names defendants created and used allegedly to traffic goods,
                 labels, or stickers bearing a counterfeit mark;
      (3)        instances of underpaid postage and import or customs fees on goods shipped by and to
                 defendants; and
      (4)        customer complaints related to both the quality or authenticity of products purchased from
                 defendants’ businesses and postage due on parcels received.
            The government argues this evidence is admissible as intrinsic to the crimes charged or,

alternatively, admissible under Federal Rule of Evidence 404(b) to show motive, opportunity, intent,

preparation, plan, knowledge, absence of mistake, or lack of accident.

            In a related motion in limine, Doc. 176, defendants seek to exclude government Exhibits 215 and

216 and any other evidence referring to underpaid mailings not specifically identified in the Second

Superseding Indictment, arguing that the government has not provided the proper “reasonable notice” to

introduce this evidence under Federal Rule of Evidence 404(b)(2)(A).

            “Federal Rule of Evidence 404(b) limits evidence of ‘other’ crimes, wrongs, or acts—not the

crime in question . . . [and] not . . . other act evidence that is intrinsic to the crime charged.” 53 Under

United States v. Kupfer, 797 F.3d 1233, 1238 (10th Cir. 2015), courts regard evidence as intrinsic when

it:

      •     was “inextricably intertwined” with the charged conduct,

            53
                 United States v. Parker, 553 F.3d 1309, 1314 (10th Cir. 2009) (quotations omitted).




                                                                -22-
    •   occurred within the same time frame as the activity in the conspiracy being charged,
    •   was a necessary preliminary to the charged conspiracy,
    •   provided direct proof of the defendant’s involvement with the charged crimes,
    •   was “entirely germane background information, . . . ‘directly connected to the factual
        circumstances of the crime,’” or
    •   was necessary to provide the jury with background and context of the nature of the
        defendant’s relationship to his accomplice.

        Taking up the admissibility of the proceeds evidence with these rules in mind, the court fails, like

defendants, to understand the relevancy of “testimony about all the money the businesses made.”54

Accordingly, the government’s motion to rule this evidence admissible pretrial is denied without

prejudice.

        Turning to the second category of evidence, the court notes that defendants “take[] no issue with

evidence that identifies the various businesses and brand names associated with them;” rather, defendants

take issue with the government’s characterization of that evidence as proof “that the defendants utilized

various account names and business entities because the different Internet sites prohibited them from

selling their goods at various times using those names or entities or accounts.”55 This argument about

the proper interpretation of evidence, however, is for the jury. As purported by the evidence’s proponent,

however, the evidence qualifies as “intrinsic” under Kupfer.                    Accordingly, the court grants the

government’s motion to rule such evidence admissible.

        As to the third and fourth categories of evidence—evidence of underpaid mailings and customer

complaints—such evidence is intrinsic under Kupfer. The evidence is “inextricably intertwined” with

the charged conduct and took place within the charged conspiracy’s timeframe. 56 The court therefore

grants the government’s motion to rule such evidence admissible as intrinsic to the crimes charged.


        54
            Doc. 131, at 2 (emphasis added).
        55
            Doc. 131, at 3.
         56
            See Parker, 553 F.3d at 1314 (admitting as “intrinsic” evidence three uncharged engine sale transactions within
the charged engine sale conspiracy timeframe); United States v. Wilson, No. 08-450-KHV, 2010 WL 11505685, at *21 (D.
Kan. Oct. 14, 2010) (allowing government to use evidence of uncharged transactions during range of dates specified in
indictment to prove defendant’s scheme to commit mail and wire fraud).




                                                           -23-
Given that determination, the court denies defendant’s motion to exclude evidence of underpaid mailings

as improperly noticed under Federal Rule of Evidence 404(b). No such notice was required given the

evidence’s intrinsic character; and the evidence’s character notwithstanding, Doc. 85 afforded

defendants reasonable notice of the government’s intent to introduce evidence of underpaid mailings.

         Defendants nonetheless dispute the evidence’s admissibility on alternative grounds. Defendants

argue that any testimony about underpaid packages depends on evidence of each package’s weight,

evidence which allegedly (1) lacks foundation without proof the scale used to weigh the packages was

calibrated and accurate, and (2) violates the best evidence rule if not proven by a printout from or

photograph of the scale’s display result for each package. Defendants also contend that evidence of

complaints from customers “may or may not be admissible” under hearsay rules, “[d]epending on the

form in which this evidence is introduced.”57 As to defendant’s lack of foundation objection, the court

simply cannot determine in advance of trial whether the government will lay the proper foundation to

establish that the packages at issue were of the weight purported.                         Similarly, the court cannot

predetermine what form the government’s customer complaint evidence will take.58 Accordingly, the

court will take up any necessary foundation or hearsay objections to such evidence at trial.

         Defendants’ best evidence objection, however, can be resolved. Defendants provide no caselaw

for the proposition that the best evidence rule requires a printout or photograph of the scale’s display for

each weighed package. Defendants invite the court to treat this case as “no different than a drug case,”

where “certain threshold requirements” must be met before admitting testimony about the chemical

composition and weight of a controlled substance.59 But this court’s own research has not identified any



         57
             Doc. 134, at 1.
         58
             Worth mention, other courts have held that emails of customer complaints are “properly admitted . . . for the non-
hearsay purpose of showing that [defendants] were on notice as to the counterfeit nature of the goods they sold.” See United
States v. Cone, 714 F.3d 197, 219 (4th Cir. 2013) (cautioning, however, that an accompanying limiting instruction is best
practice).
          59
             Doc. 131, at. 4.




                                                            -24-
drug cases where a printout or photograph of the scale used was deemed necessary best evidence of the

controlled substance’s weight. To the contrary, many drug cases seem to accept testimony about a

controlled substance’s weight without any printout from or photograph of the scale used.60

        In its own research, the court finds this situation similar to that decided in United States v.

Donato-Morales, 382 F.3d 42 (1st Cir. 2004). There, the government charged the defendant with

shoplifting a VCR by placing a higher-value VCR in a lower-value VCR box and paying the lower-value

VCR’s price. The defendant argued that the government violated the best evidence rule by relying on a

security officer’s testimony about the VCR’s price rather than a printout from the scanner used by the

officer to determine the price. The First Circuit reasoned: “The best evidence rule applies only to

evidence submitted to prove the content of writings, recordings, or photographs. The officer’s testimony

was not offered to prove the content of the scanner display, but rather the price of the VCR.”61 Similarly,

the government is not trying to prove the content of the scale’s display per se but rather the weight of

packages scaled. The best evidence rule’s purpose is, ultimately, “to prevent inaccuracy or fraud.”62

Defendants make no assertion that testimony from the postal inspector about what she saw on the scale’s

display will be inaccurate, incomplete, or untrustworthy. Even so, defendants will have the opportunity

to attack the credibility of the postal inspector’s testimony or the reliability of the scale before the jury.63

And presumably, moreover, the government no longer possesses these packages and so the printout or

photograph “original” defendants seek for each package would be otherwise unobtainable and thus not




        60
             See, e.g., Missouri v. Dampier, 862 S.W.2d 366, 373–74 (Mo. Ct. App. 1993) (accepting chemist’s and
pharmacist’s testimony); Smith v. Indiana, 829 N.E.2d 64, 76–77 (Ind. Ct. App. 2005) (accepting chemist testimony); Iowa
v. Taylor, 587 N.W.2d 604, 605–06 (Iowa 1998) (accepting police officer’s testimony).
         61
            United States v. Donato-Morales, 382 F.3d 42, 45 n.2 (1st Cir. 2004).
         62
            United States v. Beltre, 1999 WL 638605, at *2 (4th Cir. 1999).
         63
            See id. (affirming admission of testimony about content shown in display window of data memory calculator, in
part, because defendant made no argument the testimony was inaccurate or untrustworthy and had “ample opportunity to
attack the credibility of [the] testimony or the reliability of the calculator before the jury.”).




                                                          -25-
required under Federal Rule of Evidence 1004(b). In sum, the court overrules defendants’ best evidence

rule objection to testimony about the packages weight.

    15. Government’s Motion In Limine (Doc. 92)

         The court next considers the government’s motion in limine, Doc. 92, seeking a ruling to prohibit

defendants from introducing emails between defendants and U.S. Postal Service employees. The

government argues the emails contain hearsay that defendants cannot admit under Federal Rule of

Evidence 801(d)(2)(D)—the rule that allows certain admissions by “a party’s agent or employee.” The

government points to nonbinding authority that suggests only agents or employees of Department of

Justice agencies, and so not the U.S. Postal Service, qualify under the rule as statements by an opposing

party’s employee or agent.64 Defendants respond that “[i]f the defense offers emails related to postal

workers, it will do so in compliance with the Rules of Evidence.”65

         The court agrees that, as a general matter, hearsay statements by U.S. Postal Service employees

or agents cannot be admitted against the government in this criminal case under Federal Rule of Evidence

801(d)(2)(D).66 Still, the court is not positioned at this time to rule any particular evidence inadmissible.

Accordingly, the court denies without prejudice the government’s motion.




         64
             See United States v. Ballou, 54 F. Supp. 3d 1038, 1073–74 (D. N.M. 2014) (refusing to admit against the
government in a criminal case, under Fed. R. Evid. 801(d)(2)(D), statements made by Veteran Affairs employees; also, citing
several district court decisions for the proposition that the entire federal government is not the “opposing party” in a criminal
case for purposes of Rule 801(d)(2)(D)).
         65
            Doc. 130, at 1.
         66
            See, e.g., United States v. Martinez-Saavedra, 372 F. App’x 463, 464–65 (5th Cir. 2010) (“We have previously
declined to apply Rule 801(d)(2)(D) to a statement made by a government agent because the statements of individual agents
do not bind the sovereign except in rare circumstances. See United States v. Garza, 448 F.3d 294, 298–99 nn.14–16 (5th Cir.
2006).”); United States v. Prevatte, 16 F.3d 767, 779 n.9 (7th Cir. 1994) (“[C]ourts faced with this issue have refused to apply
[Fed. R. Evid. 801(d)(2)(D)] to government employees testifying in criminal trials based on the rationale that no individual
can bind the sovereign.”); United States v. Yildiz, 355 F.3d 80, 81–82 (2nd Cir. 2004) (“[O]ut-of-court statements of a
government informant are not admissible in a criminal trial pursuant to Rule 801(d)(2)(D) as admissions by the agent of a
party opponent.”); United States v. Kampiles, 609 F.2d 1233, 1246 (7th Cir. 1979) (telephone statements made by CIA
employee to court reporter are not admissible as admissions of the government since government employees not servants of
government for purposes of admissions rule).




                                                             -26-
    16. Government’s Consolidated Motions In Limine (Doc. 114)

          The government’s final motion in limine, Doc. 114, argues that defendants should be prohibited

from introducing five categories of evidence. Characterizing the first three categories of evidence as

different forms of an improper jury nullification defense, the government urges the court to exclude any

evidence or argument that:

    (1)    seeks to place blame on nonparties, like the U.S. Postal Service;67
    (2)    attacks the investigation through steps not taken, like particular DOJ, FBI, or Postal Inspection
           Service handbook guidelines not followed;68 or
    (3)    tends to show defendants, independent of the crimes charged, engaged in legitimate business
           or other lawful acts.69
The government further objects—not necessarily to the evidence itself, but—to improper use at trial of

any evidence or argument that:

    (4)    refers to “‘FBI 302s’ or witness interview reports”70 not prepared by the witness being
           questioned.
Finally, for policy reasons aimed at protecting trademark holders, the government requests that the court

prohibit any evidence or argument that:


           67
              C.f. United States v. Meisel, 875 F.3d 983, 999 (10th Cir. 2017) (“Evidence tending to show the commission by
another person of the crime charged may be introduced by accused when it is inconsistent with, and raises a reasonable doubt
of, his own guilt; but frequently matters offered in evidence for this purpose are so remote and lack such connection with the
crime that they are excluded. . . . [A] district court may properly deny admission of alternative perpetrator evidence that fails
to establish, either on its own or in combination with other evidence in the record, a non-speculative ‘nexus’ between the
crime charged and the alleged perpetrator.” (quotations omitted)).
           68
              See United States v. McVeigh, 153 F.3d 1166, 1192 (10th Cir. 1998) (“Admittedly, the quality or bias of a criminal
investigation occasionally may affect the reliability of particular evidence in a trial, and hence, the facts surrounding the
government’s investigation may become relevant;” but the relevance of evidence attacking the government’s investigation
depends on first establishing “the requisite connection between the allegedly ‘shoddy’ and ‘slanted’ investigation and any
evidence introduced at trial”), disapproved of on other grounds by Hooks v. Ward, 184 F.3d 1206 (10th Cir. 1999). C.f. United
States v. Jenks, 714 F. App’x 894, 897–98 (10th Cir. 2017) (approving limiting instruction that “the government is under no
obligation to use all of the investigative methods that are available to it or use any particular method. . . .”).
           69
              See United States v. Yarbrough, 527 F.3d 1092, 1101–02 (10th Cir. 2008) (“[C]haracter evidence is admissible in
cases . . . where the sole issue before the jury is whether a defendant undertook his undisputed acts with a prohibited state of
mind.”). But c.f. United States v. McMahan, 394 F. App’x 453, 463 (10th Cir. 2010) (Fed. R. Evid. 405 “allows proof of
character only by reputation and opinion. Accordingly, Rule 405(b) forecloses a defendant from introducing evidence of
specific instances of conduct to circumstantially prove their character was inconsistent with criminal intent.” Thus,
“[r]egardless of how central [defendant] perceives proving his character to be to his defense, his attempt to employ evidence
of specific instance of prior conduct”—refusals to accept questionable campaign contributions—“to circumstantially prove
his lack of intent to commit state-law bribery is prohibited by Rule 405(b).”).
           70
              Doc. 114, at 5.




                                                             -27-
    (5)        identifies any of the trademark holders’ “confidential, proprietary, or business information that
               is not necessary to establish whether the good bears a counterfeit trademark and whether the
               good is authentic.”71

          Generally, defendants respond that granting the government’s overbroad requests would

unjustifiably exclude relevant evidence and limit their defense. Defendants assure the court that “defense

knows the law, including the Rules of Evidence,” and will conduct its defense at trial accordingly.72

          Having reviewed the parties’ positions and relevant authority, the court determines that each of

the government’s proposals requires fact-bound determinations dependent on the character of the

evidence introduced at trial. As such, these are not the type of issues that the court can finally determine

in a pretrial hearing.73 Accordingly, the court denies without prejudice the government’s motion. These

issues will be subject to contemporaneous objection at trial.

                                          _________________________

          IT IS SO ORDERED that the following motions are denied:

    •     Defendants’ Motion In Limine Regarding The Use Of The Term Counterfeit (Doc. 115)

    •     Defendants’ Motion to Dismiss The Trademark Counts (Doc. 173)

    •     Defendants Ray and Renata Edwards’s Motion To Dismiss Counts 28–42 (Doc. 174)

    •     Defendants Raymond and Renata Edwards’s Motion To Strike Surplusage (Doc. 175)

    •     Defendants Raymond and Renata Edwards’s Motion To Exclude Evidence Of Other Crimes,
          Wrongs, Or Acts (Doc. 176)

    •     Joint Motion Of Defendants Raymond and Renata Edwards For Reconsideration Of Motion To
          Suppress Electronic Information Obtained In Violation Of Fourth Amendment (Doc. 177)

          IT IS FURTHER ORDERED that the following motions are denied without prejudice:

    •     Government’s Motion In Limine (Doc. 92)



          71
            Doc. 114, at 5–6.
          72
            Doc. 129, at 1.
         73
            See Gonzalez-Perez, 573 F. App’x at 778 (suggesting that “fact-bound determination[s] dependent upon the
character of evidence introduced at trial” are not the type of issues that can be finally decided in a pretrial hearing).




                                                          -28-
   •   Government’s Consolidated Motions In Limine (Doc. 114)

       IT IS FURTHER ORDERED that the following motions are denied without prejudice in part

and denied in part:

   •   Defendants’ Motion In Limine To Exclude All Evidence Collected, Generated Or Having
       Any Connection To Deceased Witness (Doc. 116)

       IT IS FURTHER ORDERED that the following motions and filings requesting pretrial rulings

on the admissibility of specific evidence are granted:

   •   Government’s Supplemental Notice Pursuant To Rule 404(b) (Doc. 105)

   •   Defendants’ Joint Motion In Limine And Memorandum In Support To Exclude Reference
       To Agent Morrow’s Death (Doc. 112)

   •   Government’s Motion To Strike Asset $3,467.00 From Second Superseding Indictment (Doc.
       167)

       IT IS FURTHER ORDERED that the following motions and filings requesting pretrial rulings

on the admissibility of specific evidence are granted in part and denied without prejudice in part:

   •   Government’s Notice Of Intent To Offer Evidence Pursuant To Federal Rule Of Evidence
       902(11), And Motion In Limine To Determine Admissibility Of The Business Records (Doc.
       81)

   •   Government’s Motion In Limine, Alternatively, Notice Pursuant To Rule 404(b) (Doc. 85)

   •   Government’s Motion In Limine (Doc. 93)

   •   Government’s Supplement Notice Of Intent To Offer Evidence Pursuant To Federal Rule Of
       Evidence 902(11), 902(14), And Motion In Limine To Determine Admissibility Of The
       Business Records (Doc. 183)


               Dated this 15th day of October, 2019, at Kansas City, Kansas.


                                                     s/ Carlos Murguia
                                                     CARLOS MURGUIA
                                                     United States District Judge




                                                  -29-
